UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: x Preliminary Proxy Statement oConfidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to § 240.14a-11(c) or § 240.14a-12 Farmers & Merchants Bancorp (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: FARMERS& MERCHANTS BANCORP 111 West Pine Street, Lodi, CA 95240 April 19, 2012 Dear Stockholder: The annual meeting of stockholders of Farmers& Merchants Bancorp (the “Company”) will be held this year in the Ole Mettler Grape Pavilion at the Lodi Grape Festival, 413 E. Lockeford Street, Lodi, CA, on Monday, May21, 2012, at 4:00p.m.We look forward to your attendance. The enclosed proxy statement describes the business to be conducted at the annual meeting. A copy of the Company’s 2011 Annual Report to Stockholders is also enclosed. We hope you will be able to attend the annual meeting in person.We would also like to invite you to be our guest for dinner immediately following the meeting.Please note that the annual meeting is only open to stockholders. Space will be limited and we cannot accommodate other guests.We thank you in advance for your understanding on this issue. The Directors and senior management greatly appreciate the interest expressed by our stockholders.Whether or not you plan to attend the annual meeting, it is important that you are represented and that your shares are voted.Accordingly, after reviewing the enclosed proxy statement, we ask you to complete, sign and date the enclosed proxy and return it as soon as possible in the postage-paid envelope that has been provided for your convenience. Sincerely, /s/ Kent A. Steinwert Kent A. Steinwert Chairman, President and Chief Executive Officer Enclosures FARMERS& MERCHANTS BANCORP 111 West Pine Street, Lodi, CA 95240 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD MAY21, 2012 To Our Stockholders: NOTICE IS HEREBY GIVEN that the 2012 annual meeting of stockholders of Farmers& Merchants Bancorp (the “Company”) will be held this year in the Ole Mettler Grape Pavilion at the Lodi Grape Festival, 413 E. Lockeford Street, Lodi, CA, on Monday, May21, 2012, at 4:00p.m. to: 1. Vote to elect the following seven (7)Directors: Stewart C. Adams,Jr.
